Name: Council Regulation (EEC) No 576/79 of 26 March 1979 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Morocco (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/6 Official Journal of the European Communities 29 . 3 . 79 COUNCIL REGULATION (EEC) No 576/79 of 26 March 1979 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Morocco ( 1979/80) Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota, and uninterrupted appli ­ cation of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas , having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect most accurately the actual development of the market in the products in ques ­ tion , such allocation should be in proportion to the requirements of the Member States, assessed by refer ­ ence to both the statistics relating to imports of the said products from Morocco over a representative refer ­ ence period and the economic outlook for the quota period concerned ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (2 ) stipulates in Article 21 that certain wines having a registered designation of origin falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Morocco, specified in the Agree ­ ment in the form of an exchange of letters of 12 March 1977 (3) shall be imported into the Community free of customs duties within tlje limits of an annual Community tariff quota of 50 000 hectolitres ; whereas these wines must be put up in containers holding two litres or less ; whereas, however, owing to certain characteristic features inherent in the produc ­ tion and marketing of the products in question , the expiry date for the validity of the tariff quota should henceforward be fixed at 30 June ; whereas the tariff quota referred to by this Regulation should therefore be opened for a period from 1 April 1979 to 30 June 1980, and the volume increased to 62 500 hectolitres ; Whereas the import price for the wines on importa ­ tion into the Community must at any given moment be not less than the Community reference prices for them ; whereas these wines must be accompanied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement in question ; Whereas Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine-growing sector originating in certain third countries (4 ) introduced the idea of a free-at-frontier reference price , being the reference price less customs duties actually levied ; Whereas in this case, however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas, in these circumstances, the quota volume should be allocated in initial shares , taking into account demand for these wines on the markets of the various Member States ; Whereas, to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State, the first instalment of the Community quota should be fixed at a level which could, in the present circumstances, be 50 % of the quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas, in order to take this into account and to avoid a break in continuity, any Member State which has used up almost all of its initial share should draw an additional share from the ( ] ) Opinion delivered on 16 March 1979 (not yet published in the Official Journal). (2 ) OJ No L 264, 27 . 9 . 1978 , p. 2 . P) OJ No L 65, 11 . 3 . 1977, p. 2 . 4) OJ No L 256, 2 . 10 . 1975, p. 2 . 29 . 3 . 79 Official Journal of the European Communities No L 77/7 3 . The wines in question shall benefit from this tariff quota on condition that the prices on import into the Community are not at any time less than the free-at-frontier reference prices referred to in Regula ­ tion (EEC) No 2506/75 and subsequent texts which apply to such prices. 4 . Each of these wines, when imported, shall be accompanied by a certificate of designation of origin , issued by the relevant Moroccan authority, in accor ­ dance with the model annexed to this Regulation . reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close collabora ­ tion between the Member States and the Commission , and the Commission must be in a position to follow the extent to which the quota volume has been used up and inform the Member States thereof ; Whereas, if at a given date in the quota period a substantial quantity of its initial share remains unused in any Member State, it is essential that it should return a significant proportion thereof to the reserve, to prevent part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to the above ­ mentioned Economic Union may be carried out by any one of its members, Article 2 1 . The tariff quota laid down in Article 1 shall be divided into two instalments . 2 . A first instalment of the quota shall be allocated among the Member States ; the shares which, subject to Article 5, shall be valid up to 30 June 1980, shall be as follows : (in hectolitres) 5 200 3 130 6 250 6 250 2 090 3 130 5 200 Benelux Denmark Federal Republic of Germany France Ireland Italy United KingdomHAS ADOPTED THIS REGULATION : 3 . The second instalment of the quota, amounting to 31 250 hectolitres, shall constitute the reserve . Article 1 1 . For the period from 1 April 1979 to 30 June 1980 a Community tariff quota of 62 500 hectolitres shall be opened for the following products originating in Morocco : CCT heading No Description 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other :  Wines entitled to one of the following designations of origin : Berkane , Sais, Beni M'Tir, Guer ­ rouane, Zemmour, Zennata, of an actual alcoholic strength not exceeding 15 ° vol in containers holding 2 litres or less Article 3 1 . If 90 % or more of a Member State's initial share, as specified in Article 2 (2), or of that share less the portion returned to the reserve where Article 5 has been applied, has been used up, that Member State shall , without delay, by notifying the Commission , draw a second share equal to 15 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accor ­ dance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accor ­ dance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue to apply until the reserve is used up . 2 . Whithin this tariff quota the Common Customs Tariff duties applicable to these wines shall be totally suspended . No L 77/8 Official Journal of the European Communities 29 . 3 . 79 4. Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their grounds for applying this paragraph . Article 4 The additional share drawn pursuant to Article 3 shall be valid until 30 June 1980 . Article 5 Member States shall return to the reserve, not later than 1 April 1980 , such unused portion of their initial share as, on 15 March 1980 , is in excess of 20 % of the initial amount. They may return a greater quantity if there are grounds for believing that this quantity might not be used in full . Member States shall notify the Commission , not later than 1 April 1980 , of the total imports of the products concerned effected under the Community quotas up to and including 15 March 1980 and where appro ­ priate, the proportion of their initial share that they are returning to the reserve . Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and, as soon as it has been notified, shall inform each State of the extent to which the reserve has been used up . It shall notify the Member States, not later than 5 April 1980 , of the state of the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up the reserve is limited to the balance available , and to this end, shall specify the amount thereof to the Member State making the final drawing. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggre ­ gate shares in the Community quota. 2 . Member States shall ensure that importers of the products concerned established in their territory have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authori ­ ties for home use . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1979 . For the Council The President P. MEHAIGNERIE ANNEX 1 . EksportÃ ¸r - AusfÃ ¼hrer - Exporter - Exporta ­ 2 . Nummer - Nummer teur - Esportatore - Exporteur : Number - NumÃ ©ro - Numero - Nummer 00000 3 . (Name of authority guaranteeing the designation of origin ) 4. Modtager - EmpfÃ ¤nger - Consignee Destinataire - Destinatario - Geadresseerde : 5 . CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Transportmiddel - BefÃ ¶rderungsmittel - Means of transport - Moyen de transport - Mezzo di trasporto - Vervoermiddel : 7 . (Designation of origin) 8 . Losninassted - Entladunasort - Place of unloading - Lieu de dÃ ©chargement - Luogo di sbarco - Plaats van lossing : 9 . 10. 11 . MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der Packstucke Marks and numbers, number and kind of packages BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht Marques et numÃ ©ros, nombre et nature des colis Liter Liter Litres Litres Litri Liter Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 12 . Liter (i bogstaver) - Liter ( in Buchstaben ) - Litres ( in words) - Litres ( en lettres) - Litri ( in lettere) - Liter (voluit): 13 . PÃ ¥tegning fra udstedende organ - Bescheinigung der erteilenden Stelle - Certificate of the issuing authority - Visa de l'organisme Ã ©metteur - Visto dell'organismo emittente - Visum van de instantie van afgifte : 14 . Toldstedets attest - Sichtvermerk der Zollstelle - Customs stamp - Visa de la douane - Visto della dogana - Visum van de douane (Oversaettelse se nr . 15 - Ã ber ­ setzung siehe Nr . 15 - see the translation under No 15 - Voir traduction au n ° 15 - Vedi traduzione al n . 15 - Zie voor vertaling nr . 15 ) 15 . Det bekrÃ ¦ftes, at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i omrÃ ¥det og ifÃ ¸lge marokkansk lovgivninger : berettiget til oprindelsesbetegnelsen . )) «. Alkohol tilsat denne vin er alkohol fremstillet af vin . Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk gewonnen wurde und ihm nach marokkanischem Gesetz die Ursprungsbezeichnung  " zuerkannt wird . Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Moroccan legislation as entitled to the designation of origin '. J The alcohol added to this wine is alcohol of vinous origin . j Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu , suivant la loi marocaine, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique. Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di ed Ã ¨ riconosciuto , secondo la legge marocchina , come avente diritto alla denominazione di origine « ». L'alcole aggiunto a questo vino Ã ¨ alcole di origine vinica . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Marokkaanse wetgeving de benaming van oorsprong " erkend wordt . ! De aan deze wijn toegevoegde alcohol is alcohol , uit wijn gewonnen . 16 . (') (') ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser . ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Space reserved for additional details given in the exporting country . ('} Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur . (') Spazio riservato per altre indicazioni del paese esportatore . ( I ) Ruimte bestemd voor andere gegevens van het land van uitvoer.